PER CURIAM
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent neglected a legal matter, failed to communicate with a client, failed to place advanced costs into a client trust account, and failed to refund unearned fees. Respondent subsequently failed to cooperate with the ODC in its investigation. This misconduct occurred in the same general time frame as the misconduct forming the basis of respondent's earlier disciplinary matter, wherein she was suspended from the practice of law for three years. Respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Phyllis Southall, Louisiana Bar Roll number 18693, be adjudged guilty of additional violations which warrant discipline and which may be considered in the event she applies for reinstatement from her suspension in In re: Southall , 14-2441 (La. 3/17/15), 165 So.3d 894, after becoming eligible to do so.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.